Citation Nr: 0026628	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-06 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



INTRODUCTION

The veteran, who served on active duty from November 1967 to 
October 1969, died in November 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that denied the appellant's claim for 
service connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the originating agency.

2.  The cause of the veteran's death in November 1994 was 
non-small cell lung cancer.

3.  The veteran had no service-connected disabilities at the 
time of his death.

4.  No competent evidence has been submitted to show that a 
disability of service origin caused or played any part in the 
veteran's death.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  The legal question to be answered 
initially with respect to this claim is whether the appellant 
has presented evidence of a well-grounded claim; that is, a 
claim that is plausible.  If she has not presented a well-
grounded claim, her appeal must fail and there is no duty to 
assist her further in the development of that claim because 
such development would be futile.  38 U.S.C.A. § 5107(a).  As 
will be explained below, the Board finds that this claim is 
not well grounded.

Factual Background

The certificate of death reflects that the veteran died in 
November 1994 due to non-small cell lung cancer.  The 
approximate interval between onset and death was reported to 
be three months.  No other condition was listed as a 
condition contributing to death but not resulting in the 
underlying cause.  It was reported that an autopsy was not 
performed.  At the time of the veteran's death, service 
connection was not in effect for any disabilities.

The veteran's service medical records included no references 
to a lung disability by way of complaints, findings, 
treatment or diagnosis.  In a September 1994 private 
consultation report it was indicated that the veteran had a 
history of non-small cell lung cancer which had metastasized 
to the ribs.  Records from Harper Hospital reflect that the 
veteran was admitted in October 1994 for chemotherapy.  It 
was noted that he had been well until August 1993 when he 
began having clubbing and edema of the lower extremities and 
lost 30 pounds over a period of six months.  A chest X-ray in 
the summer of 1994 revealed an atelectasis of the lower left 
lung and a bronchoscopy subsequently revealed a partial 
obstruction of the left lower lobe.  The impression on 
testing in later October 1994 was multiple areas of 
metastatic involvement in the spine.
A statement was received in November 1998 from the appellant.  
She related that the veteran smoked before, during and after 
his military service and that, approximately six months after 
his service, he smoked more often.  She reported that from 
that point on the veteran progressed to one and one-half 
packs to two packs per day and remained a chain smoker until 
his death.

Analysis

The appellant has requested that service connection be 
granted for the cause of the veteran's death.  38 U.S.C.A. 
§ 1310 (West 1991) provides, in pertinent part, that when any 
veteran dies from a service-connected or compensable 
disability, the VA shall pay dependency and indemnity 
compensation to such veteran's surviving spouse.  The death 
of a veteran is due to a service-connected disability when 
the evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312 (West 1991).

The appellant contends that the veteran, who had smoked only 
casually before service, started smoking more and more after 
basic training in service and became addicted.  She asserts 
that the lung cancer that resulted in his death was directly 
related to his military service.  A well-grounded claim 
requires more than a mere assertion; the claimant must submit 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  When, as here, a determinative issue involves a 
medical diagnosis or medical causation, competent medical 
evidence is required to establish well-grounded claims.  
While the veteran's spouse was certainly competent to judge 
the immediate effects of the veteran's condition, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge..."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Further, causative factors of a 
disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286 (1992).
The first medical evidence of any lung disability is in 1994, 
more than three decades following the veteran's separation 
from service.  No medical opinion linking the non-small cell 
lung cancer to service is of record.  Although the appellant 
has expressed her opinion that the cause of the veteran's 
death was his increased smoking of cigarettes which began in 
service, she is not qualified, as a lay person, to furnish 
medical opinions or diagnoses.  Espiritu, supra.

Here, the appellant has not submitted any medical opinion or 
other evidence which supports this claim.  Further, no 
evidence has been presented to show that the established 
cause of the veteran's death was present in service or for 
many years thereafter, or that the condition was otherwise 
related to service.  Given the evidence that is of record, 
this claim may not be considered well grounded.  38 U.S.C.A. 
§§ 1310, 5107; 38 C.F.R. §§ 3.312, 20.101 (1999).  Since this 
claim is not well grounded, it must, accordingly, be denied.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Edenfield v. 
Brown, 8 Vet. App. 384 (1995).

To submit a well-grounded claim, the appellant would need to 
offer competent evidence, such as a medical opinion, that 
there is a relationship between the cause of the veteran's 
death and his military service or a service-connected 
disability.  Robinette v. Brown, 8 Vet. App. 69 (1995).



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 

